DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al (WO 01/17794A1) and in view of Mitsumori et al. (US 5,783,790), Macculloch (WO 2012/085849).
 With respect to claims 17, 32-34 Hutchison describes a method for forming graphic arts impression die plate (structured press element) comprising: providing a die plate blank having element of metal such as copper, bronze, magnesium, steel with design image in the outer surface formed by a process including laser (page 6); providing a mask of photoresist made of methacrylate on the surface of the metal; treating/etching the exposed surface (non-shielded) portions of the metal; removing the photoresist to provide a structure with a depth of metal (cu) at about 0.762 mm (pages 7, 8).  Unlike claimed invention, Hutchinson doesn’t describe a step of treating the metal surface with a liquid with ultrasonic waves at frequency between 20-100 kHz, 25-50 kHz, 20-30 kHz, or 40-50 kHz before applying the mask.  Macculloch also shows that it’s known to clean a metal surface before applying a mask (pg. 43).  Mitsumori , on the other hand, describes a cleaning method wherein a structure is immersed in a cleaning liquid while being irradiated with ultrasonic waver at a frequency in a claimed range of 20-100 kHz (col. 2, lines 55-65; col. 3, lines 8-14; col. 8, lines 36-40).  Overlapping range is held obvious.  MPEP 2144.04. Mitsumori also describes impurities such as metals, organic substances, and naturally formed oxides on the surface can come from various processes (col. 1, lines 24-30).  Since Hutchinson also processes a metal substrate, the impurities such as organic matters, metals impurities can come from any previous processing steps including the laser or milling processing step and/or natural oxide formed on the metal as they exposed to air during the transferring between step.  Therefore, it would have been obvious and within the knowledge of one skill in the art to clean the metal surface at any step during the whole process as necessary, such as cleaning the metal surface before providing the mask on the metal surface in light of Macculloch and Mitsumori because Mitsumori describes that the ultrasonic wave irradiation at such range of 20-100 kHz improves in removing impurities particles such as metals, organic matter on a surface of the structure (col. 6, lines 49-56; col. 8, lines 35-40).   This would provide a metal surface free of any metal impurities and/or natural oxides for the next step of forming the mask with expected results.
	With respect to claim 18, the prior art above doesn’t describe a second ultrasonic treatment.  However, ultrasonic treatment is used to clean a surface as described above; therefore, applying a plurality of ultrasonic cleaning step at any processing steps would have been obvious for one skill in the art before the effective filing date of the invention in order to provide a cleaned and contamination-free surface before a next processing step.
Claims 22, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson/Mitsumori/Macculloch as applied to claim 17 above, and further in view of WO 2007/147376 (WO ‘376).
 	With respect to claim 22, applied prior art above doesn’t describe providing the photoresist mask by means of a digital printing technique directly on the surface.  Such technique is known and practiced by one skill in the art as shown here by WO ‘376 (page 2).  Therefore, in the absent of unexpected results, using known technique without changes in their respective functions, in this case using printing technique to provide photoresist mask on a surface, would provide the mask pattern on the metal surface with expected results.
 	With respect to claims 35, 36, WO ‘376 further teaches extensive rinsing processes in between steps of forming the photoresist mask to prepare the surface for subsequent steps (page 1).  Even though WO ‘376 is silent about using cold water having minerals of more than 40 mg/l for the rinsing steps.  However, using any type of known water such as hard water with minerals concentration of more than 40 mg/l (please see cited Mahmoud cited below for minerals concentration of hard water) would have been obvious for one skill in the art before the effective filing date of the invention as long as it can rinse the surface for the subsequent steps with expected results.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson/Mitsumori/Macculloch, and further in view of Wang et al. (US 2002/0170878).
 	With respect to claim 23, the applied prior art above doesn’t describe at least an infrared radiation treatment of the photoresist.  However, it is a known step in the process of forming and developing of a photoresist layer shown here by Wang, who describes using infrared light to dry the photoresist after the coating step (paragraph 25).  One skill in the art before the effective filing date of the invention would find it obvious to use infrared radiation in order to dry the coating photoresist with expected results.
Mahmoud et al is cited to show the prior art (paragraph 51).

 	 Allowable Subject Matter
Claims 24-28, 30, 31  are allowed because the closes prior art Hutchinson while describes etching the metals surface with a photoresist mask; however, his method doesn’t teach etching the metal surface is performed with the surface directed downward and in at least two partial steps wherein the first step is done at a temperature of more than 35 degrees C and the second step is done at a temperature less than 30 degrees C.

Response to Arguments
Applicant remarks that Mitsumori’s ultrasonic cleaning is only applicable after etching process is found unpersuasive.  In general, a cleaning step is obvious to any skill in the art that it would be applied any time during a process including before or after an etching process.  Applying it before or after any step is a desired choice and as necessary at the time of the process.  Also, Macculloch above shows that cleaning a metal surface before applying a mask is known. Mitsumori teaches that ultrasonic cleaning has been successfully removing impurities including metals, organic matters.  Therefore, in light of Macculloch and Mitsumori, it would be obvious to one skill in the art that this can be used to clean a substrate before applying the mask in order to provide a contaminant-free surface. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/18/2022